Citation Nr: 1620558	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  11-23 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbar spondylosis with disc disease (also claimed as muscle pain).

2.  Entitlement to service connection for anxiety, including as secondary to service-connected disabilities.

3.  Entitlement to service connection for pelvic pain (also claimed as neurological symptoms), including as secondary to an undiagnosed illness.

4.  Entitlement to service connection for fatigue/sleep disorder, including as secondary to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran had active duty (AD) in the U.S. Army from October 1990 to July 1991, April 1992 to June 1992, and August 1994 to June 1999, including in the Southwest Asia theater of operations during the Persian Gulf War.  Prior to and after these periods of active duty, he served in the U.S. Army Reserves, including on active duty for training (ACDUTRA) from October 1982 to March 1983.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of September 2009 and December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.  

The claim of entitlement to service connection for anxiety, including as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision, below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2008 rating decision, which the Veteran did not appeal, the RO denied a claim for service connection for low back pain. 

2.  The evidence received since November 2008 is neither cumulative nor redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim for service connection for lumbar spondylosis with disc disease.

3.  A low back disability, variously diagnosed, is related to the Veteran's active service.  

4.  The Veteran served on active duty in the Persian Gulf in support of Operation Desert Shield/Desert Storm. 

5.  Pelvic pain is related to or a part of the Veteran's service-connected low back disability.  

6.  Fatigue is caused by poor sleep secondary to pain, including that which is due to the Veteran's service-connected low back disability.  


CONCLUSIONS OF LAW

1.  The November 2008 rating decision, in which the RO denied a claim for service connection for low back pain, is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for low back pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  A low back disability, variously diagnosed, was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  Pelvic pain is proximately due to or the result or part of a service-connected low back disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2015). 

5.  Fatigue is proximately due to or the result or part of a service-connected low back disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, given the favorable dispositions, explained below, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim).

Analysis

Finality

The RO previously denied the Veteran's claim for service connection for low back pain in a November 2008 rating decision.  In deciding this claim, the RO considered the Veteran's service treatment records, which included complaints and findings of low back pain during ACDUTRA and AD, post-service treatment records showing low back abnormalities, and a VA examination linking the Veteran's low back pain to service.  The RO denied the claim, in part, on the basis that low back pain is not a disability under VA law. 

The RO notified the Veteran of his appellate rights with regard to the decision.  The Veteran did not, however, appeal it.  In addition, VA received no new and material evidence within one year of that decision.  See 38 C.F.R. § 3.156(b).  The November 2008 rating decision is thus final.  38 U.S.C. A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103. 

The Veteran attempted to reopen this claim by written statement received in December 2008.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the claims file since the RO's November 2008 rating decision includes the Veteran's and his representative's written statements, private and VA post-service treatment records, and VA examination reports.  This evidence is new, neither cumulative nor redundant of the evidence previously of record. 

This evidence is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate this claim.  Specifically, the treatment records and VA examination reports establish that medical professionals have attributed the back pain to various back disabilities, including, in part, degenerative disc disease of the lumbar spine and lumbar spondylosis.  

The absence of such evidence formed the basis of the RO's previous denial of the claim of entitlement to service connection for low back pain.  Given that the record now includes such evidence, the Board may reopen this claim on the basis that new and material evidence has been received.  Given the Board's disposition of this reopened claim, discussed below, it may forego further developing this claim without prejudicing the Veteran and proceed in adjudicating it on its merits.  

Service Connection

The Veteran seeks service connection for a low back disability on a direct basis, as related to a back injury allegedly sustained during a period of service in 1982 or 1983, or on a secondary basis, as related to his service-connected polycythemia vera.  He seeks service connection for pelvic pain and fatigue on a presumptive basis, as related to his service in the Persian Gulf.  According to a December 2008 written statement, these disabilities manifest as muscle and joint pain and cramps in the back, sleep disturbances, insomnia, fatigue, and muscle pain deep in the pelvis, hip and abdominal area.  

As alleged, the Veteran currently has the claimed conditions.  Post-service treatment records dated since 2006 and reports of VA examinations conducted since February 2009 include diagnoses of multiple low back disabilities, fatigue and pelvic pain.  This evidence therefore satisfies the current disability element of a claim for service connection, whether pursued on a direct, presumptive or secondary basis.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014) (current disability must result from disease or injury incurred in or aggravated by active military, naval or air service); see also 38 C.F.R. § 3.303(a) (2015).  

To be granted service connection for these claimed conditions, however, evidence must satisfy additional criteria.  With regard to the back, claimed on a direct basis, the record must include competent and credible evidence of both in-service incurrence or aggravation of a relevant disease or an injury and a correlation, i.e., nexus, between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  And because the Veteran is attributing his current back disability to an injury sustained in 1982 or 1983, when he was not on AD, the record must show that this injury occurred during a period of ACDUTRA or INACDUTRA.  

When seeking service connection resulting from disease or injury incurred in or aggravated by "active military, naval or air service", see 38 U.S.C.A. §§ 1110, 1131, service in the Army Reserves, however many years, does not necessarily qualify.  Rather, "active military, naval, or air service" includes any period of AD, ACDUTRA, during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA), during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty. 38 U.S.C.A. 
§§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA, among other things, is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(1).  

With regard to the back, claimed alternatively on a secondary basis, there must be competent and credible evidence of a nexus between the Veteran's current back disability and a service-connected disability.  See 38 C.F.R. § 3.310 (service connection may be granted on a secondary basis and considered part of the original condition when a disability is proximately due to or the result of a service-connected disease or injury).   

With regard to the pelvic pain and fatigue, claimed on a presumptive basis, the record must establish that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf and that these conditions represent signs or symptoms of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

More specifically, with regard to claims for service connection under 38 U.S.C.A. 
§ 1117, based on service in the Persian Gulf, the following applies: 

(a)(1) The Secretary may pay compensation under this subchapter to a Persian Gulf veteran with a qualifying chronic disability that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b). 

(a)(2) For purposes of this subsection, the term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; 
(C) Any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service connection. 

(b) The Secretary shall prescribe by regulation the period of time following service in the Southwest Asia theater of operations during the Persian Gulf War that the Secretary determines is appropriate for presumption of service connection for purposes of this section. 

* * 

(f) For purposes of this section, the term "Persian Gulf veteran" means a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War. 

38 U.S.C.A. § 1117. 

The regulation implementing the foregoing statute provides, in relevant part, that except as provided otherwise, VA shall pay compensation in accordance with chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (I) became manifest either during active duty in the South West Asia theater of operations during the Gulf War, or to a compensable degree no later than December 31, 2016, and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1). 

"Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Disabilities that have existed for at least six months and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered "chronic."  38 C.F.R. § 3.317(a)(4). 

Indeed, in all three cases that follow, the evidence satisfies the additional criteria noted above.  Grants of service connection are thus warranted, but with regard to the pelvic pain and fatigue, on a different basis than claimed.      

Low Back

According to written statements the Veteran submitted in October 2009, January 2010, August 2011, April 2013 and November 2015, medical records dated in 1982 and from 1994 to 1999 confirm complaints of and treatment for back pain, including for two weeks during ACDUTRA in 1983.  The Veteran claims that he recalls injuring his back doing PT in a gym at Fort Dix in 1983, when it was too cold to be outside.  He allegedly jumped up to catch a ball and his back went out.  Thereafter, he reportedly spent two weeks in the barracks stretching, participating in physical therapy, and helping the drill sergeants.  He claims that, since then, he has had back pain.  The Veteran asserts that, during the years, he had days where he couldn't walk up steps due to this back pain, but couldn't possibly go to a doctor every time he experienced such pain. 

Service treatment records establish that, as alleged, the Veteran complained of and received treatment for back pain during service, including during his October 1982 to March 1983 period of ACDUTRA and August 1994 to June 1999 period of AD.  Specifically, in January 1983, while at Fort Dix, he presented with complaints of back pain.  An examiner referred the Veteran to physical therapy, after which he was ordered to engage in a home program until his symptoms subsided.  In January 1995, the Veteran presented complaining of burning pain and numbness in his right leg.  On physical evaluation, an examiner noted that the Veteran also had back pain.  This evidence satisfies the in-service incurrence element of a service connection claim on a direct basis.   

There is also evidence satisfying the nexus element of a service connection claim on a direct basis.  In November 1999, approximately five months after discharge from AD, the Veteran underwent a VA examination, during which he reported he had back pain (aided significantly by Motrin), back weakness and a history of back problems.  He explained the injury he sustained during ACDUTRA and also a minimal reinjury occurring two years prior to the examination (perhaps referring to the 1995 AD incident), when he twisted his back to get groceries.  He indicated that, since the initial injury, his back has gone out every three years for one to three days and then gotten better.  The examiner noted no disabling back abnormalities, but diagnosed occasional low back pain, for which he recommended physical therapy, and indicated that the pain was more likely than not related to the in-service back injury.  

The AOJ denied the Veteran's claim for service connection for a back disability on the basis that back pain does not constitute a disability for purposes of VA compensation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain, alone, without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability for which service connection may be granted). Following the VA examination, however, during treatment visits beginning in 2005 and VA examinations conducted since 2009, medical professionals attributed the pain to particular disabilities, including spondylosis deformans, sacroiliac joint dysfunction (requiring physical therapy, injections and the use of anti-inflammatories beginning in 2005), and lumbosacral neuritis, lumbago, a herniated lumbosacral disc, degenerative disc disease of the lumbar spine with radiculopathy, and degenerative joint disease of the lumbar spine (requiring physical therapy, chiropractic care, the use of a TENS unit and participation in a pain management program beginning in 2007).    

Since November 1999, VA examiners have evaluated the Veteran's back, but none has expressed an opinion on the etiology of any current back disability.  In 2004, the Veteran sustained another injury, possibly involving his back, the circumstances of which remain unclear.  (Some reported histories indicate the injury involved a fall at a fairground, which resulted in the Veteran hurting his back and hip.  Other reported histories indicate he fell after being hit from behind, rendering him unconscious and causing a traumatic brain injury.  Even other reported histories indicate the Veteran hurt his back in October 2004 by sitting on bleachers for two days straight or by driving.)  Regardless, thereafter, his back pain appears to have worsened, necessitating more intense treatment and affecting other areas of his body, including his hip and pelvis.  During treatment visits dated since 2005 and VA examinations dated since 2009, when the Veteran discussed the onset of the additional hip and pelvic pain (in 2004), he consistently reported that his back pain had been ongoing, intermittently manifesting since the initial back injury sustained in 1983 during ACDUTRA.  

In certain cases with similar facts, the Board would remand the claim for an opinion addressing the significance of the intervening back injury.  Here, however, the Board believes there is sufficient evidence to grant this claim.  Pain is a lay-observable symptom, which the Veteran is competent to report.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He has been consistent in reporting this symptom since service, beginning in 1983 when he first injured his back.  There is no reason of record to question his credibility in this regard.  Coupling that fact with service treatment records showing back pain during a subsequent period of AD, post-service treatment records showing Motrin use in May 1999, the VA examiner's November 1999 favorable nexus opinion relating 1999 pain to the initial in-service injury, the absence of any opinion refuting such a nexus, and treatment records and VA examination reports later attributing the pain, albeit more severe secondary to the intervening injury, to multiple back disabilities, the Board finds that the low back disability, variously diagnosed, is related to the Veteran's period of ACDUTRA.  Based on this finding, the Board concludes that such disability was incurred during a period of active service. 

Pelvic Pain & Fatigue

According to written statements the Veteran and his representative submitted in January 2009, February 2009, January, March and October 2010, August 2011, March and April 2013, and March 2015, the pelvic pain (also involving the hip and abdomen) from which the Veteran suffers developed as a result of his deployment abroad in support of Desert Shield/Storm, where he was exposed to environmental hazards and chemicals.  The fatigue allegedly developed secondary to sleeping difficulties caused by the pelvic/hip/abdominal pain. 

From November 11, 1990 to June 27, 1991, the Veteran reportedly served in an area called KKMC Logbase Bravo (one of four units supporting 220,000 deployed troops), where he lived in a tent.  It was located in the middle of the desert.  To serve there, he was reportedly ordered to accept an anthrax shot, including a booster a week later, and to take bromide pills for chemical attacks.  The Veteran contends there was no running water, dust storms lasted at least 30 minutes at a time and soldiers burned all of their garbage and human waste.  Once, a few miles from base, there was a daytime SCUD missile attack.  

When the conflict ended in February, he reportedly saw lit fires everywhere and witnessed black soot in the raindrops and in the morning dew on the trucks.  At some point, the Veteran allegedly went on a mission to Death Valley, outside of Kuwait City, where there were dead people everywhere, including in the cars and on hilltops.  The Veteran asserts that, in March 1991, he was downwind from the Khamisiyah Chemical Munitions destruction.  He further asserts that, in June 1991, he was part of a convoy headed 400 miles south to Dahran, Saudi Arabia, a trip where he witnessed miles and miles of burning fires.  He claims that, during this time period, soldiers did not go to sick call unless they couldn't breathe or walk.  He reportedly once went on sick call for blisters on his feet, the type of which the examiner said he had never seen.  

Once the Veteran returned from the Persian Gulf, he allegedly learned of one soldier with a brain tumor and other soldiers with complicated illnesses; he too developed unusual illnesses or abnormalities, including those mentioned here and a blood disorder, chest nodules, cysts and pain in various parts of his body.  He points out that, subsequently, he received a letter from the Department of Defense indicating that his unit had served in an area where he may have been exposed to sarin gas.  He believes these illnesses and abnormalities might be due to this exposure in addition to the exposures noted above.

The Veteran claims that doctors first attributed his pelvic/hip/abdominal pain to prostatitis or residuals of a fall.  This pain initially demanded a urological evaluation, a bladder biopsy, a urodynamic test, colonoscopies and physical therapy and then later necessitated surgical injections, including Botox, into the area of pain.  Despite these procedures, for in excess of seven years, no medical professional was able to attribute the pain to a particular disability, thereby supporting the Veteran's assertion that it results from certain exposures during the Persian Gulf War.

The Veteran indeed served on active duty in the Persian Gulf in support of Operation Desert Shield/Desert Storm.  As alleged, the evidence shows that, despite extensive testing, medical professionals have struggled with determining the cause of the Veteran's pelvic pain (actually described as involving multiple areas in the pelvic region).  None, however, has attributed it to an undiagnosed or multi-symptom illness caused by the Veteran's service in the Persian Gulf.  

The Veteran first reported pain (other than that which was affecting his back) in
June 1991, shortly after returning from Saudi Arabia.  The examiner confirmed the pain, characterized as abdominal, and also diagnosed diarrhea.  In September 1995, while still in service, he again complained of left upper quadrant abdominal pain.  Testing revealed no abnormalities.  

Years passed, during which the Veteran reported back pain only.  In October 2004, the Veteran then suffered some type of injury, a fall of sorts, the circumstances of which are unclear (possibly affecting the back and/or hip, possibly not).  In any event, the Veteran then began regularly reporting pain affecting various parts of his body in the area of the pelvis, sometimes associated with bladder and bowel dysfunction and fatigue.  During treatment visits, when providing a medical history, he consistently reported that the pelvic pain initially manifested in 2004 or 2005.

In November 2004, he reported chronic penile pain and dysuria, which testing did not explain.  In December 2004, he reported prostate pain, which medical professionals initially attributed to prostatitis.  In January 2005, the Veteran reported prostate and perineal pain.  From March 2005 to July 2005, doctors treated the Veteran for what they thought was prostatitis with no success (pain rebounded after use of antibiotics).  The Veteran then reported severe rectal and groin pain.  In August 2005, he reported that he had had deep pelvic pain and abdominal cramping pain for a year.  A colonoscopy and biopsies revealed anusitis and spastic bowel syndrome, the latter now separately service connected, but no abnormalities explaining the pelvic pain.  

In March 2006, the Veteran presented frustrated, reporting 15 months of pain with no known etiology.  A treatment provider suggested the Veteran might have levator syndrome, but that diagnosis was never confirmed on testing.  In April 2006, the Veteran reported back and left gluteal pain and from that point forward, medical professionals attributed all of the pain in the pelvic area, including affecting the low back, left hip, left buttocks, inguinal area, perineal area, groin and lower abdomen, at least in part, to left-sided sacroiliac joint dysfunction.  Once doctors began treating this dysfunction with injections and physical therapy, the Veteran reported a marked (up to 80 percent) decrease in pain, albeit short term.  Thereafter, testing revealed that the Veteran had other issues involving his spine and thickening mucous in the sigmoid colon, which too could be causing some of the pain.  

Treatment providers continued to treat this pain, including that which was affecting the pelvis, for years.  In September 2006, they began attributing the Veteran's fatigue to sleeping difficulties due to back and hip pain.  In April 2008, the providers noted that, due to the Veteran's pain and the medications taken therefor, the Veteran's fatigue had worsened.
 
Beginning in 2009, treatment providers regularly discussed the Veteran's pelvic pain in conjunction with his back pain, diagnosing a back disability and mentioning pelvic pain as a symptom of that disability.  They also regularly discussed his sleeping difficulties and consequent fatigue in conjunction with the pain.  During a VA spine examination conducted in February 2009, an examiner confirmed both relationships, diagnosing lumbar spondylosis with disc disease and noting chronic pelvic and back pain and fatigue as problems associated with the diagnosis.  During a VA Gulf War Guidelines examination conducted in February 2009, an examiner confirmed the latter relationship, diagnosing fatigue related to poor sleep due to pelvic and low back pain.

This evidence is sufficient to establish that the Veteran's pelvic pain is related to or part of his low back disability, service connected above, and that his fatigue is caused by the pain resulting from multiple disabilities, including the low back disability.  Based on these findings the Board concludes that these conditions are proximately due to, or part of, a service-connected low back disability.   


ORDER

Service connection for a low back disability, variously diagnosed, is granted.

Service connection for pelvic pain (also claimed as neurological symptoms), as secondary to or part of a service-connected low back disability, is granted.

Service connection for fatigue, as secondary to or part of a service-connected low back disability, is granted.


REMAND

The Board sincerely regrets the delay that will result from remanding, rather than immediately deciding, the remaining claim of entitlement to service connection for anxiety, including as secondary to service-connected disabilities, but additional development is necessary before the Board can proceed further in adjudicating it.  

The Veteran seeks service connection for anxiety on a secondary basis, as due to his medical conditions, some of which are service connected.  Treatment records dated since 2006 indeed include opinions relating the Veteran's anxiety to his medical condition or the pain associated therewith.  

During the course of this appeal, the RO assisted the Veteran in developing this claim, in part, by affording him a VA examination, during which an examiner addressed the etiology of his anxiety.  The report of this examination is inadequate to decide this claim.  Therein, a VA examiner related the Veteran's depressive/anxiety disorder to his general medical condition.  He did not discuss the probability of the anxiety being related to service-connected disabilities, alone, some of which manifest, in part, as pain.  

Accordingly, this claim is remanded for the following development:

1. Afford the Veteran another VA mental health examination for the purpose of obtaining a more comprehensive opinion regarding the etiology of his depressive/anxiety disorder.  Advise the examiner to perform all necessary diagnostic testing and then follow these instructions. 

a. Record in detail the Veteran's history of depression and anxiety, particularly since 2006.  

b. Review the Veteran's treatment records dated since 2008, which relate his anxiety to pain, and the December 2010 VA examination report, which relates his depressive/anxiety disorder to a general medical condition.  

c. Offer an opinion as to whether the depressive/anxiety disorder is at least as likely as not (50% probability) related to or aggravated by the Veteran's service-connected disabilities, alone (irritable bowel syndrome, right shoulder cuff tendonitis, right leg iliotibial band syndrome with degenerative joint disease, tinnitus, polycythemia vera, and a residual corneal scar, left eye, a back disability, pelvic pain and pain).  

d. If not, offer an opinion as to whether the depressive/anxiety disorder is at least as likely as not related to the Veteran's active service, including in the Southwest Asia theater of operations during the Persian Gulf War.  

e. Provide rationale, with references to the record, for each opinion expressed.  

f. If an opinion cannot be expressed without resorting to speculation, explain why or indicate in the record what evidence could be obtained to aid in providing such an opinion.

2. Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction. 

3. Readjudicate this claim.  If it is again denied, send the Veteran and his representative a supplemental statement of the case and provide them the appropriate time period to respond before returning this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (all claims remanded by Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in expeditious manner). 


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


